 In the Matter of FOOD MACHINERYCORPORATION,EMPLOYERandINTERNATIONAL MOLDERS AND FOUNDRYWORKERSUNION OF NORTHAMERICA, A. F. L.,PETITIONERCase No. 10-R-1716.-Decided February 7, 1947Brown cC Brown,byMr. Ray C. Brown,of Tampa, Fla., for theEmployer.Mr. Draper Doyal,of Cincinnati, Ohio, for the Petitioner.Mr. Ira K. Jones,of Oldsmar, Fla., for the Intervenor.Mr. Lewis H. Uhnan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Tampa,Florida, on August 8, 1046, before M. A. Prowell, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsI3oard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFood Machinery Corporation, a Delaware corporation. is engagedin the manufacture,rental, and sale of agricultural machinery at itsseveral plants throughout the United States.The Employer's FloridaDivision, which operates factories at Lakeland and Dunedin, Florida,is engaged in the manufacture, rental, and sale of citrus fruit, andvegetable machinery.The Dunedin plant is the only one involved inthis proceeding.Between July 1, 1945, and June 30, 1946, the Employer purchasedraw nnateiIals for use at its Dunedin plant valued at more than $250,000,of which approximately 90 percent represented shipment from pointsoutside the State of Florida.During the same period, the Employer'sfinished products were valued at more than $500,000, of which approxi-mately 5 percent represented shipments to points outside the State.72 N.L. R. B., No. 86.483 484DECISIONSOF NATIONAL'LABOR RELATIONS BOARDWe find that the Employeris engaged in commercewithin the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Citrus Machinery Workers Union, herein called the Intervenor, isan unaffiliated labor organization, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNINGREPRESENTATIONEarly in January 1946, the Petitioner requestedrecognition asbargaining representative for the Employer's foundry departmentemployees, and on January 22, 1946, filed its original petition herein.On February 28, 1946, 16 of the approximately 18 employeesengagedin the foundry department wrote a joint letter to the Employer re-questing that the Petitioner be recognized as their bargaining repre-sentative.On March 6, 1946, the Employer's president replied thathe could not grant their request because the employees of the foundrydepartment were covered by an existing contract with the Intervenor.At the hearing the Employer and the Intervenor both argued thattheir contract, dated February 1, 1944, and an alleged amendmentthereto, dated June 11, 1946, bar a determination of representativesat this time.We cannot agree with this contention.The contractof February 1, 1944, is not one for a fixed term. It provides that itshall continue in full force and effect from year to year until ter-minated by either party after 6 months' notice.Since it is a contractof indefinite duration, and has been in effect for more than a year, itcannot, under well-established principles of the Board,bar a presentdetermination of representatives.'The record reveals that the Employer and the Intervenor openedthe contract of February 1, 1944, to negotiate changes in November1945, and that the negotiations which followed were not concludeduntil June 11, 1946, when they signed a supplementalagreement.Whether the later agreement is considered an amendment to the 1944contract, or a new contract, it cannot bar a determination of repre-sentatives at this time because it was executed after the filing of thepetition herein.2'SeeMatter of 4ntaoch Foundry Dclco-Rendnivic,onofGeneralMotors Corporation,55 N. L R. B. 1419;Matter of Prosperity Company, Inc.,55 N L. R. B 3502 SeeMatter of American NoritGo,66 N L R B. 1308,Matter of The Meade Corpora-tion,63 N. L R B. 1129 ;Matter of Radio Corporation of America,R. C. A Victor Division,66 N L.R B 162;Matter of Roots-Connersville Blower Corp.,63 N L. R. B 70. FOOD MACHINERY CORPORATION486We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe Petitioner alleges that all employees of the foundry depart-ment of the Employer's Dunedin plant, excluding clerical and super-visory employees, constitute an appropriate bargaining unit.TheIntervenor contends that only a plant-wide unit of all productionworkers at Dunedin is appropriate.The Employer argues that noth-ing less than a plant-wide unit of production workers can be appro-priate, but still holds to the view, expressed in a prior proceedingaffecting its Lakeland plant,3 that the most appropriate unit is onewhich embraces the production employees of both its Florida plants.The record reveals that the Employer's operations at Dunedin arecarried on in 3 principal buildings, where there are approximately115 employees.The foundry department occupies one of these build-ings which is located from 40 to 60 feet from the other 2. It is under'separate supervision, and with the exception of 3 or 4 laborers who,are brought into the foundry for short periods when the moulten metalis being poured off, there is no appreciable interchange of employeesbetween the foundry department and the other departments of theDunedin plant.Under similar circumstances, where there has beenno bargaining history on a broader basis, the Board has ruled thatfoundry department employees, as a homogeneous group composedprimarily of members of a skilled craft, may properly constitute a:separate bargaining unit.hThe Intervenor, however, argues that the history of collective bar-gaining at the Dunedin plant over a period of 5 years 5 demonstratesthat the broad unit is the only appropriate one and precludes separatebargaining for the foundry department.As we have had occasion to.state, the Board, in deciding whether or not to conduct a self-deter-mination election for a group, essentially craft in nature, when therehas been a history of collective bargaining on a broader basis, is con-fronted with the necessity of balancing two opposing interests.Onthe one hand, the interests of stability and certainty in labor relations.favor adherence to existing bargaining patterns; on the other hand,the cohesiveness and special interests of an essentially craft group3Matter ofFood Machinery Corporation,68 N L It. B 600.4 SeeMatter of Neptune Meter Company,67 N L. It. B. 949,Matter of Magnus MetalDivision of National Lead Company,66 N. L. It. B. 496;Matter of Textile Machine Works,65 N L R B 10306The first collective bargaining contract in the Employer'sFlorida Division was exe-cuted with the Intervenor in May 1941,and covered all of the production workers at Dune-din and the prospective citrus machinery workers at LakelandThis agreement remainedIn effect until the contractof February1, 1944, was executed. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDoften indicate the appropriateness of a unit limited to members ofsuch a group.Of necessity no hard and fast rule can be laid downin advance as an absolute guide in determining when one or the-otherof these policy considerations is to prevail.In the present case the record reveals that the original bargainingunit was established by the consent of the parties and that the Boardhas never previously considered the composition of a bargaining unitat the Dunedin plant. The Petitioner did not attempt to organize thefoundry there until April 1945, and since no other labor organizationclaimed to represent the foundry employees separately before thattime, no consideration was given to the establishment of a separatefoundry unit when the 1941 and 1944 contracts were executed. Fur-ther, a representative of the Intervenor admitted at the hearing thatit no longer had any members in the foundry department, and twofoundry department employees testified that despite the closed-shopprovisions contained in the 1944 contract,' they had paid no dues tothe Intervenor in 1946 and had only reinstated their membership in1945 for a long enough period to qualify for vacation privileges.As stated above, the foundry department employees constitute anessentially craft group in an industry in which the Board has estab-lished similar units.We do not believe that under the circumstancehere present, bargaining on a more inclusive basis is sufficient in itselfto deny the foundry department employees the opportunity of de-ciding at the present time whether they desire to continue to be repre-sented as part of the plant-wide production unit, or whether theydesire to bargain as a separate unit.The Employer further argues, that it would be inadvisable to con-duct an early election among the foundry department employees in-asmuch as it contemplates moving all its manufacturing operationsto its Lakeland plant.This same argument was made in the priorproceeding involving the Employer's Lakeland plant.There, theBoard found an early transfer to be impossible because of the Em-ployer's inability to procure housing facilities at Lakeland for itsDunedin employees.We are not persuaded, on the record in the in-stant case, that the date of the proposed transfer is any more certainnow than it was at the time of our prior decision.In accordance with the foregoing, we shall direct that an electionbe held in the following voting group : all foundry department em-ployees, excluding clerical employees and all supervisory employees6Due to the passage of the "Anti-Closed-Shop Amendment"to the Florida Constitution,deletion of the closed-shop provision in the 1944 contract was one of the matters consid-eredwhen the 1946agreement was beingnegotiated ; however, theclosed-shop provisionwas not deleted when final agreement,concerning changes in the contract,was reachedin 1946.1See ca--s cited in footnote 4,supra. FOOD MACHINERY CORPORATION487with authorityto hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommendsuch action.We shall make no determination of the unit issue untilthe results of the election have been disclosed.If the foundry de-partment employees select the Petitioner,they will be taken to haveindicated their desire to be established as a separate bargaining unit;if they select the Intervenor, theywill be taken to have indicated theirdesire to remain a part of the existing plant-wide production unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Food Machinery Corporation,Dunedin, Florida, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations--Series 4, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll period innme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacatiomor temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby International Molders and Foundry Workers Union of NorthAmerica, A. F. L., or by Citrus Machinery Workers Union, for thepurposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.